Citation Nr: 1805034	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-06 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1973.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Board denied a claim for medical expense payment or reimbursement for non-VA treatment received in 2012 in a separate decision and remanded the above issues to schedule the Veteran for a hearing.  The requested hearing was held before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional argument, as well as evidence for which there is an automatic waiver of initial agency of original jurisdiction (AOJ) review.  See also September 2017 supplemental statement of the case.

The Board remanded the case for further development in December 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest in service or within one year thereafter and is not otherwise related to service.

2.  The Veteran's tinnitus did not manifest in service or within one year thereafter and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor is sensorineural hearing loss presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in active service, nor is it presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist has been met as to obtaining a VA examination or medical opinion.  In a March 2013 written statement, the Veteran challenged the adequacy of the March 2011 VA examination, inasmuch as he asserted that the examiner did not have the complete history of the nature of his in-service noise exposure.  The Board requested an additional medical opinion to address this matter.  The February 2017 VA clarifying opinion is adequate to decide the case because it is predicated on a review of the claims file, including the Veteran's contentions and reported history of noise exposure, sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination, and is supported by rationale.  The additional VA opinion also addresses the nature of any in-service threshold shifts based on review of the claims file.  See September 2016 representative written brief (noted that remand was necessary if claims could not be granted based on private medical opinion subsequently submitted).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In March 2017, the Board revised its policy regarding service connection claims for hearing loss for Vietnam-era veterans.  When interpreting audiometric data from service treatment records, the Board has historically considered that service departments changed from using American Standards Association (ASA) standards to International Standards Organization-American National Standards Institute (ISO-ANSI) standards as of November 1967.  The revised policy provides that, for service department audiograms conducted between January 1, 1967, and December 31, 1970, in which the standard used is not clearly indicated, the data should be considered under both the ASA and ISO-ANSI standards.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss or tinnitus.

The Veteran has contended that he developed bilateral hearing loss and tinnitus from exposure to excessive noise during his military service as a radio operator and communications yeoman, including the use of high frequency receivers in the radio room, as well as other noise in his working and living quarters at his duty stations.  He has also contended that the changes in his hearing from the service entrance examination to the separation examination constitute significant threshold shifts.  Following service, he worked as an educator and has denied occupational noise exposure, and he has had hearing aids for several years.  See, e.g., September 2010 original claim, March 2013 and October 2017 written statements, and May 2015 Bd. Hrg. Tr.; see also Destiny Medical Associates private treatment records from February 2007 and February 2009 (first treatment records showing complaints of hearing loss).

The Board notes that the Veteran is competent to report observable symptomatology and events, including in-service noise exposure, difficulty hearing, and tinnitus.  Nevertheless, on review, the Board finds that the Veteran's bilateral hearing loss and tinnitus did not manifest in service.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss or tinnitus.  During a December 1968 entrance examination, his ears and drums were found to be normal, and he denied having a history of ear trouble, running ears, and hearing loss on the corresponding report of medical history.  The standard used on the audiological evaluation in the December 1968 entrance examination was not clearly indicated.  As such, the results of puretone threshold testing, in decibels, have been converted to ISO-ANSI units (appearing in parenthesis next to the original ASA values) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
5 (20)
5 (15)
0 (10)
0 (10)
5 (10)
A March 1969 notation on the examination report following additional physical evaluation indicated that there were no additional defects discovered, and the Veteran was fit for military service.

During a February 1973 separation examination, the Veteran's ears and drums were again found to be normal, and he signed a statement on the examination report that, to the best of his knowledge and belief, he was free from bodily or mental ailments at that time.  On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
15
LEFT
10
5
0
0
10

To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's service treatment records do not show that he had hearing loss or tinnitus during service.  Indeed, he denied a history of relevant symptoms on the report of medical history, as well as current ailments during the separation examination, and the audiological findings do not demonstrate hearing loss as defined under 38 C.F.R. § 3.385.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that hearing loss or tinnitus manifested to a compensable degree within one year of the Veteran's military service.

The Board notes that, for the purposes of this decision, when considering any threshold shifts shown between the entrance and separation examination reports, it relied on the unit measurements most favorable to the Veteran (here, ASA units) where consideration of both standards was necessary.  Indeed, the use of the ASA units from the entrance examination shows unchanged or worsening threshold shifts, while the use of ISO-ANSI units from the entrance examination almost entirely shows improved or unchanged measurements, with only one worsening threshold shift (right ear at 4000 Hertz).  In addition, all of the results are consistent with the findings in the most probative medical opinion as to significant threshold shifts (the February 2017 VA clarifying medical opinion), discussed in detail below, such that an additional medical opinion is not necessary prior to adjudication of these claims.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

To the extent that the Veteran has contended that he has experienced ongoing hearing loss and tinnitus since service, the Board finds that such a contention is not consistent with the contemporaneous record as discussed above and is outweighed by the affirmative evidence showing otherwise.  See also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  In addition, the record shows conflicting reports as to the ongoing nature of the Veteran's symptoms since service.  See, e.g., February 2007 private treatment record (reported being hard of hearing, "at least the wife had complained about it"); February 2009 private treatment record (notation of complaint of hearing deficit, one year of vertigo, denial of any falls or trauma, no tinnitus); September 2010 claim (reported hearing loss and tinnitus began in July 2010); March 2011 VA examination report (reported bilateral hearing loss noticed for about 10 years and intermittent tinnitus for about 3 to 4 years); Bd. Hrg. Tr. at 10-11 (testified that friends used to notice his hearing problems and that he needed to focus more after he got out of service but he did not pay attention to it, but could not hear people in a crowded room; "kind of notice[d the ringing] whenever [he] was out of the, got discharged from the service").  The Board also acknowledges the testimony from the Veteran's wife reflecting her observations as to his difficulty hearing as early as when she first met him in 1999; however, that statement does not support a finding of ongoing symptoms in or since service, as it is based on observations made beginning when she met him many years after service.  Based on the foregoing, the Board finds that the evidence weighs against a finding of continuity of symptomatology in this case.

Nevertheless, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service connection may be granted for tinnitus diagnosed after service upon the showing of a link between the current disorder and in-service noise exposure, including hearing loss related to such noise exposure.

In this case, however, the weight of the evidence of record does not relate the Veteran's hearing loss or tinnitus to his military service.  The service records show that the Veteran's military occupational specialties included radio operator and communications yeoman.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C. § 1154.  In addition, the Veteran has a current diagnosis of bilateral hearing loss that meets the requirements of 38 C.F.R. § 3.385 and a current diagnosis of tinnitus.  See, e.g., March 2011 VA examination report; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Thus, the dispositive issue in this case is whether there is a relationship between the Veteran's current hearing loss and tinnitus and his in-service noise exposure.

The March 2011 VA examiner determined that it was less likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of his military noise exposure.  In so finding, the examiner noted that the Veteran's hearing was completely normal at separation, as well as his current report that he first noticed problems many years after service (hearing loss for about 10 years and tinnitus for about 3 to 4 years).  However, the examiner did not explain the significance of the gap in time.  The examiner also indicated that the finding as to tinnitus was based on the fact that there was no evidence of high frequency hearing loss at separation.  The Veteran later asserted that the VA examiner did not have the complete history of the nature of his in-service noise exposure and provided additional details in this regard.  See, e.g., March 2013 written statement.

The Veteran also submitted two private audiological evaluations in support of his claim.  The July 2010 private evaluation does not contain an etiology opinion.  The May 2015 private evaluation included an accompanying medical opinion in which Dr. S.A. determined that it was more likely than not that the Veteran's hearing loss and tinnitus were caused by, the result of, or aggravated by his military noise/acoustic trauma.  In so finding, he noted the Veteran's current report of ongoing bilateral hearing loss and tinnitus since service.  He also cited to a 2006 report from the Institute of Medicine on hearing loss and tinnitus related to noise and military service for the finding that certain military personnel have exhibited in-service hearing thresholds that are typical of noise-induced hearing loss.  He noted that a slight noise-induced hearing loss of 20 to 30 decibels incurred as a young adult, when combined with a similar amount of hearing loss associated with aging alone, could become a moderate hearing loss of 40 to 50 decibels at an age of 50 or 60 years, and that noise levels associated with hearing loss are also likely to be associated with tinnitus.  The Board acknowledges this opinion; however, Dr. S.A. did not have access to the Veteran's service records, and the in-service manifestations contemplated in the rationale (i.e., noise-induced hearing loss of 20 to 30 decibels) appear inconsistent with the actual in-service threshold shifts in this case, as outlined above.

Based on the foregoing, the Board finds that the above opinions addressing the question of etiology are of limited probative value as to that issue.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993) (an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board requested an additional VA medical opinion to have an examiner address the complete history of the development of the Veteran's hearing loss and tinnitus.  In a February 2017 clarifying opinion, another VA examiner determined that there was no nexus of the Veteran's hearing loss and tinnitus to his military service.  In so finding, the examiner indicated that the entrance and separation examinations showed normal hearing in both ears with no significant threshold shifts in either ear.  The examiner explained that a significant change in hearing is defined as a change greater than normal measurement error (i.e., greater than 10 decibels) and that VA will concede any change of 15 decibels or more at any frequency from 1000 to 4000 Hertz.  She further explained that, although the Veteran reported a history of hazardous noise exposure during military service, all previous VA and private audiological evaluations revealed a bilateral, gradually sloping sensorineural hearing loss, which is not a typical noise-induced audiometric configuration.  She also cited to medical literature to describe how noise-induced sensorineural hearing loss usually presents.

In addition, the February 2017 VA examiner determined that the Veteran's hearing loss was more likely due to presbycusis (age-related hearing loss), given the normal findings at separation and the lack of significant threshold shifts in either ear as evidence of acoustic trauma or hearing loss.  Similarly, she determined that there was not an association between the Veteran's claimed tinnitus and in-service noise exposure, considering that there were no reports of tinnitus and no significant threshold shifts during service to show a noise injury.  The examiner explained that tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise and that, in most cases, it is accompanied by measureable hearing loss.  She also noted that audiograms are used to determine whether there has been a noise injury from noise exposure.

The Board finds that the February 2017 VA opinion is highly probative, as it is based on a review of the claims file and is supported by rationale.  Nieves-Rodriguez v. Peake, supra.  In addition, the February 2017 VA opinion appears to be consistent with the March 2011 VA examiner's notations on review of the record (not incorporated into the opinion itself) that the Veteran's hearing was normal bilaterally, with no significant threshold shifts, on the separation examination.

The Board has considered the Veteran and his wife's statements, including his reports that he suffered acoustic trauma.  See March 2013 and October 2017 written statements.  However, even assuming that he is competent to opine on that medical matter, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

The Board has also considered the Veteran's references to studies as to the effects on veterans from in-service noise exposure.  See October 2017 written statement (indicated that in-service hearing loss protection programs were not acceptable or satisfactory beginning from World War II; connection between hearing loss caused by noise exposure and tinnitus).  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Nevertheless, the February 2017 VA examiner considered the Veteran's in-service noise exposure and its possible relationship to his hearing loss and tinnitus and opined that his hearing loss and tinnitus were not related to service based on the specific facts in this case.  As such, the Board finds that this reference has limited probative value on the question of etiology in this case.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


